This Cause coming to be heard this Day upon Bill and Answer according to the Order of this Court the 14th Instant, And the same being fully opened by Counsel learned on both Sides: The Substance of the Complainants Bill was to have an Account of the Estate Real and personal Bequeathed to him by the Last Will and Testament of George Hardy the Complainant’s Father, which came into the hands of the Defendant as Executor of the last Will of the said George Hardy the Testator, And it was prayed that the Defendant may be Decreed by this Court to pay and deliver up to the Complainant the said Estate according to the Direction of the Testator’s Will; And the Defendant, having filed together with his Answer to the said Bill an Inventory, also an Account Sales and Account Current of the said Estate, By which said Answer the Facts set forth in the Bill were admitted, And no Objection being made to the prayer thereof, save only that he is uncertain whether the Complainant is the Person mentioned and intended in the Testator’s Will or not, but Submits himself to the Opinion and Decree of this Honorable Court, concerning the premisses and the payment and Delivery of the Estate in the Bill mentioned and Set forth; Whereupon and on hearing Counsel fully on both sides and on reading and Considering the Testator’s Will and the several Papers Proofs and Vouchers exhibited and filed in this Court Whereby it appeared that the Complainant is the Person mentioned in the said George Hardy’s Will, and that his Right to the said Estate is Sufficiently clear and. Manifest as being the Lawful Son and heir of the Testator George Hardy is in the Bill Set forth; It is therefore Ordered, and Decreed by this Court That the Defendant do pay and deliver over into the hands and possession *479of the Complainant the whole Estate of the said George Hardy which shall remain in his hands after payment of the Costs of this Suit; Which are hereby Decreed to be paid out of the said gross Estate now in his hands; and that the Complainant [defendant] for so doing be Indemnified by the Decree of this Court.
Alexr Stewart Register in Chancery